Citation Nr: 1028481	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-27 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include a depressive disorder 
and an anxiety disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder and an anxiety 
disorder.  

3.  Entitlement to a disability rating higher than 50 percent for 
migraine headaches.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 
1982 and had duty in the Marine Corps Reserves prior to 1980, 
including active service from April 1973 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2005 and July 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In the September 2005 decision the RO 
denied an increased rating for migraine headaches and a TDIU.  In 
the July 2007 decision the RO denied service connection for 
depression.  

In September 2006 the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In May 2010 the Veteran 
testified at a personal hearing before the undersigned Veterans 
Law Judge.  Transcripts of both hearings are of record.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed February 1983 rating decision the RO denied 
service connection for a psychiatric disorder.  

2.  Evidence added to the record since the February 1983 rating 
decision, that is not cumulative or redundant of evidence already 
of record, relates to an unestablished fact necessary to 
substantiate a claim for service connection for a psychiatric 
disorder and raises a reasonable possibility of substantiating 
the claim.  

3.  The Veteran's migraine headache disability has been rated at 
the highest available rating under applicable schedular criteria 
since January 2000.  

4.  The Veteran's migraine headache disability manifests in 
symptoms and a level of disability reasonably contemplated by VA 
schedular criteria for evaluating disability resulting from 
migraine headaches.  


CONCLUSIONS OF LAW

1.  The February 1983 rating decision, in which the RO denied 
service connection for a psychiatric disorder, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2009).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric disorder 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).  

3.  The criteria for a disability rating higher than 50 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.21, 4.124a, Diagnostic Code 8100 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

VA first received a claim for service connection for a 
psychiatric disability, claimed as "nerves" in April 1982.  In 
a February 1983 rating decision the RO denied the claim, and, 
based on a psychiatric examination report from November 1982, 
termed the psychiatric condition from which the Veteran suffered 
as an adjustment disorder.  

Service treatment records include an assessment from January 1982 
of "Depression."  This assessment is, for practical purposes, 
tantamount to a diagnosis.  Hence, the current claim, which is 
accompanied by diagnoses of forms of depression is not a new 
claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 
(distinguishing new claims from previously denied claims on the 
basis of the diagnoses).  

In short, the claim which gave rise to this appeal was denied 
prior to when the Veteran filed his current claim for service 
connection for a psychiatric disability in September 2006.  

The RO provided the Veteran with notice of the February 1983 
decision and of his appellate rights in a letter dated that same 
month.  VA did not receive any communication from the Veteran or 
his representative within one month of that decision and thus the 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

Generally, once a decision has become final, the claim may not 
thereafter be reopened and allowed.  The exception to this 
general rule is 38 U.S.C.A. § 5108 which provides that which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Rather, it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the claim.  

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a secondary theory of 
entitlement.  That is, service connection may be granted for 
disability if such disability was caused or aggravated by a 
disease or injury for which service connection has been 
established.  38 C.F.R. § 3.310.  Section 3.310 was amended 
effective October 10, 2006, after the Veteran filed his current 
claim for service connection for a psychiatric disability.  
Arguably that amendment imposed additional burdens on a claimant 
seeking to show that a service connected disease or injury 
aggravated (as opposed to caused) a disability for which service 
connection had not yet been established.  Therefore, the version 
of § 3.310 in place when the Veteran filed his claim is the 
appropriate version for this case and is the version more 
favorable to the Veteran, as informed by the decision of the 
Court of Appeals for Veterans Claims (Veteran Court) in Allen v. 
Brown, 7 Vet. App. 439 (1995).  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

At the time of the 1983 decision evidence of record consisted of 
the Veteran's service treatment records and the results of the 
November 1982 psychiatric evaluation.  The basis for the denial 
was that the Veteran's claimed nervous condition was a 
constitutional or developmental abnormality.  Of note is that a 
more succinct statement of the basis of the denial is that the RO 
determined that the Veteran did not have a disability resulting 
from a disease or injury.  See 38 C.F.R. § 3.303(c) (defining 
"personality disorders" and developmental defects as not 
diseases or injuries within the meaning of VA regulation).  

Since that 1983 decision, evidence added to the record includes 
treatment notes form VA and private practitioners.  This includes 
a 1998 diagnosis of depression by "R.R.", M.D., a February 2006 
diagnosis of anxiety disorder by VA clinicians, and a December 
1999 diagnosis of major depression by a VA physician.  

These diagnoses are new.  They were rendered by practitioners who 
had not rendered such diagnoses prior to the 1983 denial and the 
evidence therefore is not merely redundant or cumulative.  The 
evidence is material because it goes to the reason for the 1983 
denial, that the Veteran did not have a disease or injury, and it 
raises a reasonable possibility of substantiating the claim.  As 
new and material evidence has been submitted the claim must be 
reopened.  Although the Board has reopened the claim, additional 
development is necessary before a decision can be rendered on the 
Veteran's appeal as to this issue.  Hence, the Board must remand 
the reopened claim so that the additional development can be 
accomplished.  This is addressed in the REMAND portion of the 
instant document.  

Increased rating

Service connection was established for migraine headaches in the 
February 1983 rating decision and the RO assigned an initial 
disability rating at that time.  In a March 2002 rating decision 
the RO increased the disability rating to 50 percent, effective 
January 6, 2000.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Veterans Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the Board or the RO must determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The schedular criteria for assigning disability ratings for 
migraine headaches are found at 38 C.F.R. § 4.124a Diagnostic 
Code 8100.  A 50 percent evaluation is warranted for headaches 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 4.124a 
Diagnostic Code 8100.  A 50 percent rating is the highest 
schedular rating for disability resulting from migraine 
headaches.  As a 50 percent rating has been assigned for longer 
than one year prior to when the Veteran filed his current claim 
no higher rating is available under these criteria for any period 
of time affected by this appeal.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009). 

The Board has considered whether an additional rating could be 
assigned for some manifestation of the Veteran's migraine 
headaches not contemplated by the Diagnostic Code 8100.  Such a 
manifestation, for example, as shown in May 2003 treatment notes 
from Dr. R.R., M.D. of intermittent episodes of dizziness.  These 
notes include an assessment that the vertigo was maybe positional 
versus migraine related.  However, even if the vertigo was 
"migraine related", the criteria for the 50 percent rating 
includes the language "completely prostrating and prolonged 
attacks."  This is very broad and whether the Veteran has 
vertigo as part of these attacks (there is no evidence that he 
has constant vertigo) does not add any additional disability not 
contemplated by Diagnostic Code 8100.  Hence, there is no basis 
for assigning a separate schedular rating.  

Nor is referral for extraschedular consideration warranted in 
this case.  As just explained, the broad language of the criteria 
found at Diagnostic Code 8100 encompasses the symptoms suffered 
by the Veteran.  Moreover, he has not shown a level of disability 
due to headaches not contemplated by those criteria.  While the 
rating schedule does not provide for a rating higher than 50 
percent, if the Veteran's migraine headaches render him unable to 
secure and follow a substantially gainful occupation, 38 C.F.R. 
§ 4.16 provides an avenue for a rating of 100 percent.  The Board 
addresses that provision in the next section of the instant 
document.  In short, the Board finds that referral under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted in this case.  

Based on the above, the preponderance of the evidence is against 
assigning a rating under a diagnostic code other than Diagnostic 
Code 8100 or remanding for referral of this matter for 
extraschedular consideration.  Hence, the appeal as to an 
increased disability rating for the Veteran's migraine headaches 
must be denied.  The evidence as to this issue is not so evenly 
balanced so as to allow application of the benefit-of- the- doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veterans Court 
clarified VA's duty to notify in the context of claims to reopen.  
With respect to such claims, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases for 
the denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  

In this case, the Veteran was not provided with notice as to 
evidence necessary to reopen his claim for entitlement to service 
connection for a psychiatric disorder.  However, the Board 
reopens that claim in this decision so no prejudice can result to 
the Veteran due to this notice defect.  See generally Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of claims for VA benefits).  

Here, most of the remaining VCAA duty to notify was satisfied by 
way of letters sent to the Veteran in August 2003, June 2004, 
August 2004, February 2005, and October 2006.  The bulk of these 
letters provided the Veteran with notice as to his claim for an 
increased rating for migraine headaches.  Those letters did not 
inform him that that ratings are assigned based on a rating 
schedule or specifically address extraschedular ratings.  
However, the statement that the evidence need show that the 
disability increased in severity applies to however the ratings 
are assigned.  Here, the Veteran has provided evidence as to all 
of the symptoms and disability resulting from his migraine 
headaches, including how his headaches symptoms have affected his 
employment.  Thus, it does not appear to the Board that the 
Veteran has been prejudiced by lack of more specific notice in 
this regard.  

The letters informed him of the kinds of evidence needed to 
substantiate his claim and of his and VA's duties in obtaining 
the evidence.  Although notice has not been provided with regard 
to how VA assigns effective dates, as no increase in rating is 
granted, no effective date will be assigned so the lack of this 
notice is not prejudicial to the Veteran.  

As to the claim for service connection for a psychiatric 
disorder, the Board here makes no decision adverse to the 
Veteran.  Hence, it is not necessary at this time to address 
whether either the notice or assistance provisions of the VCAA 
were met with regard to that claim.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and associated 
with the claims file are records from private treatment providers 
relevant to his claim for an increased rating for migraine 
headaches.  An examination was afforded the Veteran in March 2005 
which addressed the severity of his headaches and the effect of 
the headaches on his employment.  Under the facts of this case, 
this examination was adequate.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The claim for entitlement to service connection for a psychiatric 
disorder is reopened, and to that extent the appeal is granted.  

The appeal is denied as to a higher disability rating for the 
Veteran's migraine headaches  


REMAND

In June 2004, VA received the Veteran's claim for a TDIU based on 
disability due to his migraine headaches.  The Board has 
determined that it does not have jurisdiction to grant a TDIU in 
the first instance but that the criteria have been satisfied for 
referral to the Director of Compensation and Pension Service for 
determination of whether a TDIU is warranted on an extraschedular 
basis.  The Board explains this determination in the following 
paragraphs.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  38 C.F.R. § 4.16(a)  
In order for the Board assign a total rating in the first 
instance under this provision certain requirements must be met.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there are 
two or more disabilities, at least one should be rated at 40 
percent or more with sufficient additional service connected 
disability to bring the combination to 70 percent or more.  38 
C.F.R. § 4.16(a).  

In this case the only service connected disabilities are migraine 
headaches, rated as 50 percent disabling, and a left ankle 
condition, rated as noncompensable.  Hence, the criteria found at 
§ 4.16(a) are not met and the Board is therefore without 
jurisdiction to grant the appeal in the first instance.  

That being said, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extraschedular consideration all cases of 
veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  Id.  The veteran's service 
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing on 
the issue must be addressed.  Id.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Veterans 
Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-
97 (1995) held the Board cannot award a TDIU under 38 C.F.R. § 
4.16(b) in the first instance because that regulation requires 
that the RO first submit the claim to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.  

In Bowling, the Veterans Court held that: 

where there is plausible evidence that a 
claimant is unable to secure and follow a 
substantially gainful occupation and where 
the Board has not relied on any affirmative 
evidence to the contrary, the Court will 
reverse the Board's determination, as a 
matter of law, that the veteran's case is 
ineligible for consideration under § 
4.16(b) by referral to the C & P Director.

Id.  

In the instant case the record contains plausible evidence that 
the Veteran is unable to secure and follow a substantially 
gainful occupation and there is no affirmative evidence 
associated with the claims file to the contrary.  Moreover, there 
is evidence that his inability to secure and follow a 
substantially gainful occupation is due to his service connected 
migraine headaches.  

Of record is a medical panel certification from the public 
employee retirement administration commission of the Commonwealth 
of Massachusetts from 2005 along with a report from "T.S." , 
M.D.  These documents show that the Veteran was found to be 
incapable of performing his job duties with the Fire Department 
due to physical or mental incapacity.  Dr. T.S. explained that 
his incapacity was due to his migraine headaches.  

The Board is aware that Dr. T.S. referred to the effect of a 1999 
incident in which 6 fireman were killed as having increased the 
severity of his headaches and the Veteran's report that 10 years 
earlier he was hit on the head with an axe and knocked 
unconscious, but did not report it.  As to the report of the 1999 
incident worsening his headaches the fact remains that he had 
service connected migraine headaches as a starting point.  As to 
the report of a concussion 10 years earlier, the Board notes that 
there is no evidence that this would have had any effect if he 
did not already have service connected migraine headaches.  He 
has indicated that it was the effects of lights in general (such 
as the sun shining through the trees while riding on the fire 
truck) that triggered the headaches.  In short, this evidence 
tends to show that the Veteran was unable to continue working as 
a firefighter as the results of his headaches.  

Merely being unable to work in one's chosen profession because of 
the effect of a service connected disability is not the test for 
entitlement to a TDIU.  Rather, the test is whether the 
individual can secure and follow a substantially gainful 
occupation.  However, the record also contains evidence that the 
Veteran cannot secure and follow any other substantially gainful 
occupation.  

Of record are letters from a company that employed the Veteran 
for a short time in 2006.  An August 2006 letter shows that the 
Veteran was hired on a temporary basis as a field collector and 
had missed 8 days of work in a two week period in July - August 
2006.  The letter notified him that if he missed any more work, 
action would be taken.  A September 2006 letter notified the 
Veteran that he had been terminated from employment because of 
medical restrictions which indicated that he could not drive a 
company vehicle or work with live electricity.  

Of course, that also does not indicate to the Board that the 
Veteran is unable to secure and follow a substantially gainful 
occupation as there are occupations that do not require driving a 
company vehicle or working with live electricity.  Again, there 
is more evidence favorable to the Veteran in this regard.  

During the Board hearing the Veteran testified that he had worked 
for several days in 2007 or 2008 but was unable to maintain 
employment.  May 2010 Board hearing transcript at 9-10.  When 
asked why he was unable to work he said it was everything.  Id. 
at 10.  Given the length of this reported employment, his vague 
statement made during the course of the hearing as to why he 
could not work does not necessarily mean that he cannot work due 
to non-service connected disabilities.  

January 2007 VA social work notes include the Veteran's report 
that he had been planning to obtain a college degree through VA 
Vocational Rehabilitation, but that he found that studying 
triggered his migraines and decided to shift focus to more hands-
on training and needed a letter to give to Vocational 
Rehabilitation.  In his August 2007 substantive appeal, the 
Veteran indicated that he had been advised by a VA Vocational 
Rehabilitation counselor that he should not start the Vocational 
Rehabilitation program.  During the Board hearing he testified 
that he was actively seeking employment and going to school but 
then everything basically collapsed and that the Vocational 
Rehabilitation route had not been successful.  May 2010 Board 
hearing transcript at 12.  

As the Board does not have jurisdiction to grant a TDIU in the 
first instance it makes little sense to request additional 
development at this time.  Rather, the record just described is 
sufficient for referral for extraschedular consideration.  This 
must be accomplished on remand.  

Psychiatric disability

Having reopened the Veteran's claim for service connection for a 
psychiatric disorder, the Board has determined that additional 
development is necessary before it can render a decision on the 
merits.  

During the Board hearing the Veteran testified that he had 
received treatment for depression at a VA outpatient clinic in 
"Worcester" within months of separation from active service and 
was placed on medication at that time.  May 2010 Board hearing at 
5.  Although there are records of VA examinations shortly after 
separation from service, there are no records of psychiatric 
treatment at a VA facility for that time frame.  On remand the 
RO/AMC must obtain any outstanding records of such treatment, 
including any records that may have been perpetualized/archived, 
and associate either the records or a negative response with the 
claims file.  

During the Board hearing the Veteran also testified that he was 
receiving psychiatric treatment on a regular basis from VA and 
there was discussion as to him obtaining the records of that 
treatment and submitting the records to the Board.  Id. at 7.  He 
also stated that he was seeing an outside psychologist over the 
past four years.  Id. at 8.  

The Board held the record open for 30 days so that the Veteran 
could submit private psychiatric treatment records and VA 
treatment records but there has been no such submissions.  As it 
appears that there are relevant records not associated with the 
claims file, on remand the RO/AMC must obtain any such records.  

The Board also questions whether all service records relevant to 
a claim for a psychiatric disability have been obtained.  
December 1981 service treatment records document that a clinician 
planned to see the Veteran in group therapy.  A January 1982 note 
includes an assessment of situational depression and the plan was 
for a mental health consult.  A report from later that month 
mentions an appointment for counseling and that either the 
Veteran or the clinician requested a hardship discharge for 
humanitarian reasons.  That report also appears to indicate that 
the Veteran was on medication for his psychiatric symptoms.  Yet 
there are no notes of group therapy sessions involving the 
Veteran or of any other counseling sessions.  Nor is there any 
evidence as to the facts leading to a hardship discharge other 
than that already noted.  Hence, on remand, the RO/AMC must make 
efforts to obtain any service records of mental health treatment 
and the Veteran's service personnel file.  

VA also has a duty to assist the claimant in the development of 
his or her claim by providing a medical examination or obtaining 
an expert opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  
In determining whether this duty has been triggered four factors 
must be considered.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
fourth factor has a low threshold.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Two theories of entitlement to service connection for a 
psychiatric disability have been raised.  The Veteran, through 
his representative, indicated in his September 2006 claim that he 
was seeking service connection for depression as secondary to his 
service connected migraine headaches.  During the Board hearing 
he testified that he has had psychiatric symptoms since service.  
His service connected migraine headaches and the assessment of 
depression during service, his current diagnoses of anxiety 
disorder and depression, and his reports of continuity of 
symptoms since service and that his symptoms are related to his 
migraine headaches, are enough to satisfy the first three factors 
listed above.  There is no adequate examination of record and no 
probative expert opinion of record.  Therefore, on remand the 
Veteran must be provided with an adequate examination in this 
regard and an expert opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment of the 
Veteran at a Worcester VA facility for the 
period beginning in April 1982.  The request 
must include a request for 
perpetualized/archived records.  Associate 
any obtained records with the claims file.  
If no records are obtained, associate 
documentation of all efforts to obtain the 
records and a negative reply (such reply to 
include reference as to whether the search 
include a search for perpetualized/archived 
records) with the claims file and provide the 
Veteran written notice consistent with the 
content requirements of 38 C.F.R. § 3.159(e).  

2.  Obtain all records of treatment of the 
Veteran at VA facilities since June 2009 and 
associate such records with the claims file.  
If no records are obtained, associate 
documentation of all efforts to obtain the 
records and a negative reply with the claims 
file and provide the Veteran written notice 
consistent with the content requirements of 
38 C.F.R. § 3.159(e).  

3.  Send the Veteran a letter requesting that 
he submit completed authorizations to release 
records of mental health treatment by private 
providers to VA and then provide assistance 
to the Veteran by requesting such records.  
Associate all obtained records with the 
claims file.  If no records are obtained 
pursuant to such a request, associated 
documentation of all efforts to obtain the 
records and a negative reply or replies with 
the claims file and provide the Veteran 
written notice consistent with the content 
requirements of 38 C.F.R. § 3.159(e).  

4.  Then, ensure that the Veteran is 
scheduled for a VA mental diseases 
examination.  The claims file and must be 
provided to the examiner, the examiner must 
review the claims file in conjunction with 
the examination, and the examiner must 
annotate his or her report as to whether the 
claims file was reviewed.  All opinions 
provided must include a complete rationale 
for the conclusion reached.  The examiner is 
asked to accomplish the following:  

(a)  Identify all diagnosed psychiatric 
disorders suffered by the Veteran.  

(b)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any of the 
identified psychiatric disorders suffered by 
the Veteran had onset during his active 
service or were caused by his active service.  

(c)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any of the 
identified psychiatric disorders suffered by 
the Veteran were caused by his service 
connected migraine headaches.  

(d)  Provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any of the 
identified psychiatric disorders suffered by 
the Veteran were aggravated by his service 
connected migraine headaches; i.e., whether 
any identified psychiatric disorders were 
worsened beyond their natural progression by 
the Veteran's service connected migraine 
headaches.  

5.  Submit the claim of entitlement to a TDIU 
to the Director, Compensation and Pension 
Service, for extraschedular consideration 
under 38 C.F.R. § 4.16(b).  Prior to 
submission of the claim to the Director, 
Compensation and Pension Service, prepare a 
full statement as to the Veteran's service-
connected disabilities, employment history, 
educational and vocational attainment, and 
all other factors having a bearing on the 
issue of entitlement to TDIU.  Submit that 
statement, along with the Veteran's claims 
file and VA Vocational Rehabilitation file to 
the Director of VA's Compensation and Pension 
Service.  

6.  After ensuring that the above development 
has been completed and the examination report 
is adequate, readjudicate the issues on 
appeal.  If any benefit sought by the Veteran 
is not granted, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


